Citation Nr: 1101844	
Decision Date: 01/14/11    Archive Date: 01/20/11	

DOCKET NO.  07-29 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), assigned a 30 percent disability rating 
from June 25, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 
1970.  He received the Purple Heart Medal for wounds sustained 
during a mortar attack in Vietnam in June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the VARO in Houston, Texas, 
including one in April 2005 that resulted in a grant of service 
connection for PTSD.  A 30 percent rating was assigned, effective 
June 25, 2003, the date of receipt of the Veteran's reopened 
claim for service connection for PTSD.  

The Veteran testified before the undersigned Veterans Law Judge 
at a video conference hearing in April 2010.  A copy of the 
transcript of the hearing has been associated with the claims 
file.  

In a decision dated in June 2010, the Board determined that a 
higher initial evaluation for the Veteran's PTSD in excess of 
30 percent was not warranted.  The Veteran and his representative 
appealed this determination to the United States Court of Appeals 
for Veterans Claims (Court).  In a Joint Motion for Remand dated 
in November 2010, the aforementioned decision was vacated and the 
case was remanded to the Board for further proceedings consistent 
with the Joint Motion.  

In a December 2010 communication, the Veteran stated he had no 
other evidence to submit.  He asked that the Board proceed 
immediately with the readjudication of his appeal after affording 
his representative an opportunity to review and submit additional 
argument in support of the case.  The representative submitted a 
brief on the Veteran's behalf in December 2010.  




FINDINGS OF FACT

1.  Effective June 25, 2003, the Veteran's PTSD has been 
manifested by symptoms resulting in difficulty in establishing 
and maintaining effective work and social relationships.  

2.  The Veteran's PTSD has not been manifested by occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as suicidal ideation, obsessional rituals, 
speech intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting his inability to 
function, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, or difficulty in 
adapting to stressful circumstances.  


CONCLUSION OF LAW

Effective beginning June 25, 2003, the criteria for an evaluation 
of 50 percent, but not more, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2010)) includes enhanced duties to notify and 
assist claimants for VA benefits.  Regulations implementing the 
VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The issue here is an initial rating issue, and the Federal 
Circuit Court has held that once service connection is granted, 
the claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  The Board merely notes that 
there has been essential compliance with the VCAA throughout the 
course of the appeal.  VA treatment records have been associated 
with the claims file and the Veteran has been accorded 
examinations by VA for rating purposes in 2005 and 2007.  
Additionally, he had the opportunity to provide testimony on his 
behalf at a video conference hearing in April 2010.  A transcript 
of the proceedings is of record and has been reviewed.  Most 
recently, in a statement dated in December 2010, the Veteran 
indicated that he had no other evidence to submit and he asked 
that VA proceed immediately with readjudication of his appeal.  
Accordingly, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may  proceed.  

Increased Rating for PTSD

The Veteran was awarded the Purple Heart Medal based on his being 
wounded in action in Vietnam in June 1969.  He has been granted 
service connection for PTSD, and he contends that his symptoms 
warrant a higher disability rating than the 30 percent currently 
in effect.  

In this regard, disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Separate diagnostic codes identify the various disabilities.  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

If the disability has undergone varying and distinct levels of 
severity through the entire time period the increased rating 
claim has been pending, staged ratings may be assigned.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  See 38 C.F.R. § 4.130.  

Pursuant to the general rating formula, a 30 percent rating is 
assigned when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  

The next higher of 50 percent is assigned when the psychiatric 
disability results in occupational and social impairment with 
reduced reliability in productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impairment judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent evaluation is warranted when there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood due 
to such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence), spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and an inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as:  Gross impairment 
of thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
of names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.

The criteria set forth in the rating formula for mental disorders 
do not constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

Psychiatric examinations often include assignment of a Global 
Assessment of Functioning (GAF) Score.  According to the 4th 
Edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  There is no question that the GAF Score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF Score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation at issue; rather, the GAF Score 
must be considered in light of the actual symptoms of the 
Veteran's disorder, which provide the primary basis for the 
rating to be assigned.  See 38 C.F.R. § 4.126(a).  

A score of between 41 and 50 is assigned when there are "serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment of social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  

Scores between 51 and 60 are indicative of moderate symptoms 
(e.g., flattened affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  

Factual Background and Analysis

In weighing the Veteran's testimony, lay statements of record, 
and medical treatment records, to include reports of VA rating 
examinations of the Veteran in 2005 and 2007, the Board concludes 
that the evidence supports the assignment of a 50 percent 
disability evaluation and no more.  The disability has not been 
significantly changed during the appeal period, and, as such, an 
evaluation of 50 percent is for assignment since the date of the 
initial grant of service connection, that being June 25, 2003.  
See Fenderson and Hart, supra.  The GAF scores during the appeal 
period range from 55 to 60 and as indicated above, such scores 
are assigned when there are symptoms indicating moderate 
impairment of social, occupation, or school functioning.

In reviewing the evidence as it pertains to the Veteran's 
psychiatric status since June 2003, the Board notes that although 
it has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the evidence 
submitted by the Veteran on his behalf.  See Gonzales v. West, 
218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence, and on what this evidence shows, or fails to 
show, on the claim.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its reasons 
for rejecting evidence favorable to the Veteran).  

The pertinent evidence of record includes reports of visits by 
the Veteran to a Vet Center in Houston, Texas, on several 
occasions in 2003.  At the time of the Veteran's first visit in 
May 2003, the Veteran stated that he was not ready to "talk" 
about his experiences in Vietnam.

When he was seen for a follow-up visit at the Vet Center in June 
2003, he referred to occasional nightmares and problems with 
anger.  He stated he had never shared his Vietnam experiences 
with anyone.  He recalled that a few years previously, his 
daughter asked about his war experiences and he broke down and 
cried.  No one in the family had questioned him since.  Following 
evaluation it was stated his PTSD symptoms were mild in degree.

When he was seen for follow-up visit in July 2003, he was 
described as stable.  He was working as an administrator for a 
wealthy family and did not refer to any occupational impairment 
attributable to his PTSD symptoms.  

When he was seen several days later in July 2003, reference was 
made to PTSD symptoms of guilt, sadness, and anxiety.

Several days later in July 2003, it was indicated that he 
displayed good insight.  

During visits in September 2003 he was described as continuing to 
be appropriate, verbal, and as gaining insight.  On a visit in 
October 2003, the Veteran stated that he believed communications 
between himself and his wife were improving somewhat, but he 
regretted the years he said he had been very neglectful of her.  
His assessment was described as stable.  He seemed less 
depressed.  

At the time of a November 2003 visit it was stated that he had 
progressed well in handling his PTSD symptoms.  He stated that he 
felt closer with his spouse and was communicating better with 
her.  

At the time of visits in December 2003, his condition continued 
to be described as stable.  He was described on one visit as less 
depressed.  During the time of another visit it was stated there 
were no significant issues.  He appeared to be doing well and 
felt increased support from his family.  

The Veteran was accorded a PTSD examination for rating purposes 
by VA in January 2005.  He referred to depression and agitation.  
He stated he also felt isolated and struggled with conflicted 
feelings from anger to grief to joy that he was alive.  He stated 
these feelings seemed to be getting worse.  He claimed that while 
in the 1970's he never discussed his experiences, now they seemed 
to be surfacing because he was seeing news about combat on the 
television.  He said he was chronically depressed and chronically 
irritated.  His relief when he isolated himself.  He stated that 
he also shut down from interacting with others.

He said he felt angry and did not  know when it was going to 
surface.  He stated that he hid guns around his house in an 
effort to be able to protect his family.  There were times he 
wished someone would threaten his family so he could kill them 
and complete his Vietnam training.  His wife added in the 
interview added that the family had to walk on eggshells around 
him because they never knew what mood he would be in.  This had 
been the case throughout their marriage.  She stated it had been 
so difficult for her that she had had to see psychiatrists to 
help her cope with the Veteran's problems.  The Veteran himself 
had not sought any treatment for his symptoms, even though his 
wife had suggested it.  However, in the past year he had been 
seeing a counselor at a local Vet Center.  

The Veteran stated he had been working for a wealthy family and 
liked the job because he was able to work alone most of the time.  
He had been married for 26 years and had two daughters, aged 22 
and 20.  He indicated that no one but his wife would put up with 
his anger.  He described his marriage as a good one.  He reported 
a good relationship with each of his daughters.  With regard to 
social functioning, the Veteran stated he and his wife did not 
get together much with friends, nor did they go out to eat or to 
the movies very often.  He went to church quite often, but went 
by himself.  

As for psychiatric symptoms, with regard to depression, he stated 
he did not sleep well and got up 8 to 10 times a night for no 
reason.  Interests were somewhat diminished, although he was 
interested in puttering around and in sports.  He stated he had 
to work on his concentration.  He described his energy level as 
adequate.  He denied feeling hopeless or helpless, but stated 
that he felt suicidal many years ago when he felt like he had no 
direction.  He denied any recent suicidal ideation.  However, he 
described some vague, subtle thoughts like his desire to have an 
intruder come into the house so that he could fire his weapon at 
him.  No manic symptoms were recorded.  As for anxiety, he 
referred to chest pains and palpitations when he felt stressed.  
He also stated that he got irritable and would lose his temper, 
mostly with his family.  At those times would yell, but he never 
hit anyone.  He stated he felt his symptoms would get a little 
bit better now that he had begun his counseling and reading about 
PTSD.

The Veteran stated that he heard voices at night, especially if 
he slept lightly.

He referred to avoidance of things and displayed some detachment 
from others.  Increased arousal was present throughout as were 
irritability and difficulty sleeping.  

On examination he was described as neatly dressed and groomed and 
cooperative.  He looked his stated age.  He had normal ambulation 
and posture.  Speech was fluent and normal in rate and tone.  
Mood was sad and affect was depressed and indicated a limited 
affect of range.  Thought processes were coherent and logical.  
Thought content revealed no unusual preoccupations or evidence of 
psychosis.  There was no imminent or noticeable threat to harm 
himself or others.  He was awake, alert, and fully oriented.  
Attention to concentration showed some unevenness.  Memory 
functions were all intact.  General fund of information was good.  
Judgment was also deemed to be good.  

The Axis I diagnoses were a depressive disorder, not otherwise 
specified, and PTSD.  The Axis II diagnosis was deferred.  He was 
given a GAF Score of 60.  The examiner stated the score of 60 was 
given because the Veteran presented with mild to persistent 
symptoms.  The examiner stated that PTSD had given rise to 
somatic symptoms of anxiety which were intermittent in degree.  
The examiner remarked that although the PTSD had caused the 
Veteran "significant distress, he has maintained steady 
employment and a long-term marriage.  It is his irritability and 
moodiness, related to his depression which seems to cause him the 
most distress and impairment."

Reviewing the above evidence between 2003 and 2005, the Board 
finds that the symptoms presented were not of the severity, 
frequency, or duration that would cause the Veteran severe 
occupational and social impairment.  The Veteran is employed.  
References were made to irritability, moodiness, depression, 
anxiety, hypervigilance, and difficulty sleeping, but the GAF 
Score of 60 given at the time of the aforementioned examination 
is indicative of no more than moderate impairment.  Also, at the 
time of the examination in 2005, the Veteran's mood sad and 
affect was depressed, he was described as neatly dressed and 
groomed, as exhibiting normal speech, as having normal, coherent, 
logical thought processes, as being fully oriented, as exhibiting 
a good general fund of information, and as exhibiting good 
judgment.  The reports of the visits at the Vet Center in 2003 
refer primary to his psychiatric status as being stable and as 
his coping fairly well.  

Evidence dated thereafter includes reports of VA progress notes.  
One visit dated in August 2005 reflected the Veteran was 
continuing to work full time as an office administrator.  Other 
than exhibiting an anxious affect and anxious mood, and fair 
insight and judgment, mental status examination findings were 
essentially unremarkable.  For example, the Veteran's speech was 
normal in rate and tone, associations were intact, he was 
properly oriented, attention and concentration were intact, and 
cognition was grossly intact.  The Veteran at that time was given 
a GAF Score of 60.  

Following mental status evaluation during a mental health 
outpatient visit in November 2005, the Veteran was given a GAF 
Score of 55.  It was stated that he was experiencing enduring 
PTSD symptoms and family concerns.  He referred to depression and 
anxiety following the attack on September 11, 2001.  The Veteran 
referred to symptoms that included depression, difficulty 
sleeping, difficulty concentrating, frequent crying spells, 
irritability, isolation, and social withdrawal.  He denied any 
manic symptoms, but did refer to excessive anxiety and worry.  He 
denied having any panic attacks.  Notation was made that he had 
never been hospitalized for psychiatric purposes.  On current 
mental status examination, he was polite, cooperative, and neatly 
groomed.  Speech was normal in rate and rhythm.  Thought process 
was logical and goal-directed without any evidence of looseness 
of associations, flight of ideas, or tangentiality.  Thought 
content was normal.  There were no perceptual abnormalities.  
Affect was appropriate and exhibited full range.  Mood was 
slightly dysphoric.  He was properly oriented.  Memory was 
intact.  Insight and judgment were described fair.  He was given 
Axis I diagnoses of PTSD and a depressive disorder.  

Other than fair judgment and insight and a slightly dysphoric 
mood, mental status examination findings were essentially 
unremarkable.  The Veteran did not exhibit suicidal ideation, 
obsessional rituals, difficulty with speech, panic attacks and 
bad impulse control, spatial disorientation, neglect of 
appearance and hygiene, or other symptoms indicative of the next 
higher rating of 70 percent.  

The claims file reveals the Veteran was seen on a period of 
occasions in a VA mental health clinic on an outpatient basis 
thereafter.  At the time of one such visit in August 2006, the 
Veteran referred to sleep difficulty, some social discomfort, and 
a fear of anxiety.  On current examination he was described as 
alert and cooperative.  Grooming was appropriate.  Speech was 
normal, affect was appropriate, mood was euthymic.  Thought 
processes were well organized and goal-directed, and there were 
no delusions or hallucinations.  Further, there was no suicidal 
or homicidal ideation.  Memory was intact, as was judgment.  He 
had good insight regarding his illness.  The impression was PTSD 
with fair symptom control on Mirtazapine and Citaloprine, 
although there were some bothersome side effects.  The Veteran 
was prescribed Fluoxetine to replace the Citaloprine.  He was 
also given Temazepam for sleep.  He was to return in three months 
or sooner if needed.  

The Veteran returned to the outpatient facility in November 2006 
for another meeting of an anxiety group.  He was again described 
as alert and cooperative.  He described having a near panic 
attack at a local voting booth because he was not familiar with 
the new voting procedures.  He was to continue his participation 
in the anxiety disorder group.  

At the time of another visit with the anxiety group in April 
2007, he was again described as loud and cooperative.  He 
actively participated in the group discussion.  He stated he had 
nightmares and had to sleep in a separate room from his wife 
because he moved a lot in his sleep.  He was encouraged to use 
the group to continue working through his issues so that memories 
would lose some of the power they had over him.  

Some of the findings were recorded at the time of a follow-up 
visit in June 2007.  The impression then was same as the 
aforementioned one, that being PTSD with fair symptom control on 
Fluoxetine and group therapy.  The findings continued to be 
unremarkable and similar to those in the past, including normal 
speech, appropriate affect, insight and mood, intact memory, and 
good insight.  

Essentially the same assessment and similar findings were 
reported at the time of a follow-up visit in September 2007.  

The Veteran was accorded a psychiatric examination for rating 
purposes by VA on October 9, 2007.  The claims file was reviewed 
by the examiner.  It was stated the Veteran was taking Fluoxetine 
and in group therapy until August when it was discontinued.  He 
was currently interested in attending an anxiety management 
class.  He was continuing to work full time for an offshore 
corporation owned by a foreign national.  He was currently 
managing his own finances.  He was currently married, but 
reported a difficult relationship with his wife in the past 
several years.  He stated he had some help in the relationship 
from his two daughters and from his group therapy sessions.  He 
stated he had very few friends and often preferred to be by 
himself.  

With regard to current psychiatric symptoms, the Veteran stated 
he had a down mood every day and he was able to deal with the 
mood or be distracted from his down mood by keeping himself busy.  
He walked 3 to 4 miles a day in order to wear himself out so he 
could sleep.  He denied having any pleasurable activities in his 
daily life.  He denied significant difficulties, with 
concentration and energy and appetite.  He denied suicidal 
ideation.  He had problems with irritability and his daughter 
described him as "snapping."  He denied homicidal ideation.  He 
reported some memory difficulties.  He described constant worry 
over things he had no control over.  He acknowledged some of the 
worries were not realistic, but stated they were hard to stop.  
He indicated he had a panic attack about once every 2 to 3 weeks.  
These involved shortness of breath, sweating, heart palpitations, 
and hot flashes.  He denied any avoidance of activities or worry 
from experiences regarding his panic attacks.  The examiner 
stated these accordingly did not meet the criteria for a panic 
disorder.  The Veteran also reported to having nightmares related 
to his experiences in Vietnam.  He also reported intrusive 
memories and having difficulty expressing love to his family.  He 
felt he was estranged and distanced from his family and had no 
friends or very few friends.  He acknowledged he was a head usher 
at his church, but he referred to this as being "superficial 
social stuff," and that he had no relationship with individuals 
once he left the church service.  

On examination he was appropriately dressed and groomed.  He was 
properly oriented.  No involuntary movements were noted.  Fund of 
general knowledge seem appropriate.

He was given Axis I diagnoses of:  Generalized anxiety disorder; 
PTSD; and depressive disorder, not otherwise specified.  The Axis 
II diagnosed was deferred.  He was given a GAF Score of 55.  The 
examiner commented that the Veteran's reports of constant worry 
over things that he understood to be unrealistic concerns and 
associated symptoms met the criteria for an anxiety disorder.  
The Veteran also reported symptoms of PTSD that included 
nightmares, intrusive memories, symptoms of avoidance, and 
hyperarousal.  The depressive disorder pertained to his report of 
the presence of a down and depressed mood every day.  

Subsequent periodic visits to the VA mental health outpatient 
clinic resulted in essentially similar findings of intact 
judgment, intact memory, good insight, appropriate affect, 
euthymic mood, and normal speech.  The periodic visits in 
December 2007, March 2008, and June 2008 all resulted in the same 
impression of PTSD with fair symptom control on Fluoxetine and 
group therapy.

Additional pertinent evidence includes the report of a VA 
outpatient visit on October 2, 2008.  The Veteran was currently 
attending a therapy group.  The Veteran stated he believed he was 
stable while taking Fluoxetine and he was benefiting from 
attending the aggressive therapy group.  He reported he was 
sleeping better with fewer nightmares, and less anxiety and 
irritability after taking the medication.  He was told he was 
less judgmental and confrontational by his wife.  He stated that 
he was still hypervigilant.  

On examination he was described as well groomed.  Speech was 
regular in rate, volume, and tone.  Mood was down, but not 
depressed.  Affect was euthymic.  He was properly oriented.  
Judgment and insight were each described as good.  Thought 
process was logical, goal-directed and future oriented.  He was 
given a GAF Score of 70.  

Of record are reports of VA psychotherapy session visit on a 
period of occasions throughout 2009.  Following visits in 
January, May, and two visits in September 2009, essentially the 
same impression was made of PTSD with fair symptom control on 
Fluoxetine and group therapy.  The final psychotherapy session 
took place in December 2009.  The Veteran stated the group had 
been helpful.  He was working to open himself up more and he 
stated that although he found it painful at times, he felt it was 
also helpful.  

The Veteran was seen in the mental health clinic on an outpatient 
basis on one occasion in late January 2010.  The Veteran stated 
that he believed he still needed to take Fluoxetine because when 
he stopped it his family commented that he seemed more irritable.  
He indicated he still had some difficulty with anxiety and was 
interested in learning techniques in dealing with it.  He did not 
recall the content of the anxiety management program which he 
took several years earlier.  

On current examination he was again described as alert and 
cooperative, with appropriate grooming.  His speech was normal, 
affect was appropriate, mood was euthymic, memory was intact, 
judgment was intact, and he had good insight regarding his 
illness.  No psychotic symptoms were elicited.  The impression 
continued to be PTSD with fair symptom control on Fluoxetine and 
group therapy.  He continued taking the Fluoxetine and was to 
return in four months or sooner if needed.  He expressed interest 
in attending an anxiety management group.  It was noted that 
although the record showed he did in 2007, he did not recall 
that.  

Based on a longitudinal review of the evidence of record, 
including the Veteran's own testimony and a statement from his 
wife, the Board finds the records shows a symptom picture most 
nearly reflected by the 50 percent disability.  That rating 
acknowledges there is significant functional impairment, but the 
Board finds there is no indication of severe impairment 
attributable to the PTSD at any time during the appeal period so 
as to warrant an even higher rating.  The Veteran has been 
assigned GAF Scores between 55 and 70, and these are not 
indicative of severe impairment.  His disability picture has been 
essentially uniform throughout the appeal period.  The same 
impression of PTSD with fair symptom control on medication and 
group therapy was indicated on numerous outpatient visits 
throughout the course of the appeal.  The Veteran has 
continuously been described as alert and cooperative, as having 
appropriate affect, as exhibiting normal speech, as having 
essentially intact memory, and for the most part having at least 
fair insight and judgment.  The findings on the various 
examinations and outpatient visits do not show deficiencies in 
judgment, family relations, work or mood so as to warrant the 
assignment of the next higher rating of 70 percent.  Accordingly, 
the Board finds that a 50 percent disability evaluation, but not 
more, is warranted for the Veteran's PTSD.  The evidence of 
record does not show that his symptoms, either alone or 
collectively, have resulted in occupational and social impairment 
with reduced reliability and productivity so as to warrant the 
assignment of a 70 percent rating.  



Extraschedular Consideration

In the Board's adjudication of the claim for increase, 
consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or to 
the Director, Compensation & Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criteria for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to render impractical 
the application of the regular schedular standards.  In this 
case, referral for extraschedular consideration is not 
appropriate, because the schedular criteria are exclusively based 
on social and industrial impairment resulting from symptoms 
which, if not lucid, are comparable to the type and degree of the 
symptoms, or with their effects, they would justify a particular 
rating.  See Mauerhan, supra.  Therefore, the rating criteria are 
adequate, and extraschedular consideration is not warranted.  See 
38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  
The evidence does not establish that the Veteran has experienced 
hospitalizations or other severe or unusual impairment due to his 
service-connected psychiatric disability.  In short, the rating 
criteria for his disability contemplate not only his symptoms, 
but the severity of the disability.  Again, referral for 
extraschedular consideration for his disability is not warranted. 

ORDER

An evaluation of 50 percent, but not more, for PTSD is granted, 
effective June 25, 2003.  

	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


